Citation Nr: 0938439	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-32 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
denied service connection for bilateral hearing loss.  

In July 2006, the Board confirmed that denial; however, in 
September 2007, the U.S. Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision and remanded the claim 
to the Board for further development and consideration.  In 
March 2009, the Board remanded the Veteran's claim.

This appeal is also from a February 2008 rating decision that 
granted service connection for PTSD and assigned an initial 
30 percent rating effective June 9, 2003.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the Veteran 
has bilateral hearing loss for VA compensation purposes that 
had its onset in service.

2.  The Veteran's PTSD is manifested by depressed mood, 
anxiety, sleep disturbance and hypervigilance, and results in 
a moderate to serious social and occupational impairment.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria are met for an initial 50 percent rating for 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss, which represents a complete grant of 
the benefit sought on appeal.  As such, no discussion of VA's 
duty to notify and assist is necessary with respect to this 
claim.

As to the Veteran's PTSD claim, this appeal arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  He was also 
examined for VA compensation purposes in January 2008.  This 
examination report contains the information needed to assess 
the severity of his PTSD.  As such, the Board finds that no 
further development is necessary to comply with the duty to 
assist.

II.	Service Connection for Bilateral Hearing Loss

The Veteran claims that he developed bilateral hearing loss 
as a result of excessive noise exposure in service.  For the 
reasons and bases set forth below, the Board finds that as 
the evidence for and against his claim is in balance, meaning 
in relative equipoise, the benefit-of-the-doubt doctrine must 
be applied and service connection for hearing loss granted.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran clearly has a current bilateral 
hearing loss disability according to VA standards.  In this 
regard, a VA audiological evaluation performed in June 2009 
showed that the auditory thresholds at the 500 Hertz 
frequency are greater than 40 decibels in each ear.  Thus, 
the Veteran has met the first element of Hickson, supra by 
demonstrating a current hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.

So the determinative issue is whether the Veteran's current 
bilateral hearing loss is somehow attributable to his 
military service - and, in particular, to noise exposure of 
the type alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  

The Veteran's had two audiograms in service, neither of which 
shows sensorineural hearing loss.  Audiometric testing at 
entry in December 1967 revealed 5-decibel losses at the 3000 
Hz and 4000 Hz frequencies in the right ear, and found a 5-
decibel loss at the 2000 Hz level and 15-decibel losses at 
the 500 Hz and 4000 Hz levels in the left ear.  At the 
separation examination in November 1969, audiometric testing 
of the right ear found a 5-decibel loss at the 500 Hz level, 
and testing of the left ear found 5-decibel losses at the 
500, 1000 and 4000 Hz levels, and a 10-decibel loss at the 
3000 Hz level.  These findings indicate normal hearing 
acuity.    

Following service, the Veteran filed a claim for service 
connection for bilateral hearing loss in 2003.  Along with 
the claim the Veteran submitted a letter from a private 
audiologist, C.A.F, M.C.D., who reported that at a February 
2003 audiological evaluation the Veteran had an average 
puretone hearing loss of 47.5 decibels in the right ear and 
77.5 decibels in the left ear.  C.A.F. stated that "from 
your history of being exposed to the noise of artillery, 
mortars and tanks while serving in the military during the 
mid and late 1960s, it is likely that this was the beginning 
of your hearing loss."

An April 2003 VA audiogram found a  25-decibel loss at the 
1000 Hz level, a 25-decibel loss at the 2000 Hz level, a 40-
decibel loss at the 3000 Hz level, and a 35-decibel loss at 
the 4000 Hz levels in the right ear, and a 25-decibel losses 
at the 1000 Hz level, a 35-decibel loss at the 2000 Hz level, 
a 35-decibel loss at the 3000 Hz level, and a 20-decibel loss 
at the 4000 Hz levels in the left ear.  These findings 
indicate impaired hearing acuity.  However, the VA 
audiologist opined that "[b]ecause the Veteran had no 
rateable [sic] hearing loss at the time of discharge, the 
Veteran's hearing loss is not due to his military service."

A second VA audiograms in June 2009 showed a more severe 
hearing impairment.  The June 2009 VA audiogram found a  50-
decibel loss at the 1000 Hz level, a 75-decibel loss at the 
2000 Hz level, a 70-decibel loss at the 3000 Hz level, and a 
70-decibel loss at the 4000 Hz levels in the right ear, and 
found a 55-decibel losses at the 1000 Hz level, a 80-decibel 
loss at the 2000 Hz level, and 85-decibel losses at the 3000 
Hz and 4000 Hz levels in the left ear.  The VA audiologist 
opined that "[the Veteran's] hearing loss was not caused by 
or the result of noise exposure during service, since his 
medical records indicate his hearing was within normal limits 
at the time of his discharge." The rationale for this 
opinion is that "[e]xposure to either impulse sounds or 
continuous exposure can cause a temporary threshold shift.  
This disappears in 16 to 48 hours after exposure to loud 
noise.  Impulse sounds may also damage the structure of the 
inner ear resulting in an immediate hearing loss.  Continuous 
exposure to loud noise can also damage the structure of the 
hair cells resulting in hearing loss.  If the hearing does 
not recover completely from a temporary threshold shift, a 
permanent hearing loss exists.  Since the damage is done when 
exposed to noise, a normal audiogram subsequent to the noise 
exposure would verify that the hearing had recovered without 
permanent loss.  Civilian noise and presbycusis may be 
contributing factors."

The Veteran submitted several lay statements.  He stated that 
he began experiencing difficulty hearing and ringing in his 
ears while stationed in Vietnam.  He stated that the barracks 
where he slept was within 25 feet of a 4.2" mortar that 
fired 5-40 times every night.  He stated that he did use 
hearing protection during this time and he believes that his 
hearing loss and tinnitus are as a result of that noise 
exposure.  He stated that his difficulty hearing and ringing 
in his ears have continued since service to the present. He 
also stated that he has used hearing protection in his post-
service occupation.

The evidence in favor of the Veteran's claim is the opinion 
of C.A.F. that his hearing loss was a result of military 
noise exposure and the Veteran's lay statements that he first 
noticed his difficulty hearing in service.  Weighing against 
the claim are the two VA audiologists' opinions that the 
Veteran's hearing loss is not a result of military noise 
exposure. 

In balancing the evidence for and against the Veteran's 
claim, the Board finds no reasons to doubt the credibility of 
any of the audiologists or the Veteran's lay statements.  
See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).  

Additionally, the Board is assigning limited probative value 
to the two VA audiologists' opinions because they both base 
their conclusions solely on the separation audiogram.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board is 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence.).  

In the September 2007 Joint remand, it stated that the April 
2003 VA opinion did not contain a sufficient rationale to 
meet the standard required by 38 C.F.R. § 4.2.  Although, the 
June 2009 medical opinion includes a sound rationale that the 
lack of a hearing impairment following acoustic trauma argues 
against permanent damage, this audiologist like the April 
2003 examiner relies too heavily on the separation audiogram.  
The separation audiogram alone cannot completely refute the 
Veteran's own statements as to the onset of his symptoms.  
Because of this, the Board is assigning low probative value 
to the VA medical opinions.

Taking into account the contrary medical evidence, the 
Veteran's statements as to onset of symptoms, and resolving 
all reasonable doubt in his favor, the Board finds that the 
Veteran's hearing loss is related to service.  Accordingly, 
the appeal is granted.

III.	Higher Rating for PTSD

In February 2008, the RO granted service connection for PTSD 
and assigned an initial 30 percent rating effective June 9, 
2003.  The Veteran does not believe this rating accurately 
reflects the severity of his psychiatric condition.  For the 
reasons and bases discussed below, the Board finds that the 
Veteran's condition is more appropriately rated as 50 percent 
disabling.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

The Board must consider the application of staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, resolve all reasonable doubt in 
the claimant's favor and attribute such effects to the 
service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).

The Veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to particular symptoms such as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Rating Schedule that addresses service- 
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "DSM-IV"). 38 C.F.R. § 4.130. DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness. Higher 
scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The Veteran submitted a May 2003 psychological evaluation 
performed by M.C., Ed.D.  The examiner found the Veteran to 
have appropriate thought and flow of conversation. His mental 
activity was at the top level of normalcy.  He did not reveal 
delusions, compulsions or paranoid ideations.  He denied ever 
experiencing any psychotic symptoms such as hallucinations, 
thought broadcasting or thought insertion.  His affect and 
mood were depressed.  He had extremely poor eye contact and 
rapid speech.  He expressed an extreme distrust of others and 
hypervigilance.  He also reported difficulty sleeping. The 
Veteran reported being married since 1972 and having two 
adult children.  He did not report any relationship 
difficulties with his immediate family although he reported 
very few social contacts otherwise.  He reported being 
steadily employed as a mechanic in which he was successful 
because he was not closely supervised.  The examiner 
diagnosed PTSD, depressive disorder and anxiety disorder and 
assigned a GAF of 46.

The January 2008 VA psychiatric evaluation found that the 
Veteran was appropriately dressed, cooperative and oriented.  
His speech was spontaneous and coherent.  His thought 
processes and content were unremarkable and he exhibited no 
remarkable psychomotor activity.  His judgement and insight 
were intact.  He did not endorse any suicidal or homicidal 
ideation.  His affect was constricted and his mood dysphoric.  
The Veteran reported distressing dreams about Vietnam once or 
twice a week, avoidance of anything that might remind him of 
his experiences there, difficulty sleeping and 
hypervigilance.  The Veteran reported relationships with his 
wife of 36 years, two adult children, three granddaughters 
and a few friends with whom he hunts.  Otherwise, the Veteran 
reported few social contacts.  The Veteran reported being 
consistently employed since leaving service, however, 
changing jobs at least seven times due to conflicts with 
authority figures.  He reported being in his present job for 
8 years and missing approximately 40 days in the past year 
due to tiredness.  The examiner diagnosed PTSD and depression 
and assigned a GAF of 58 for PTSD and 52 for depression.  In 
this case, the Board will use the more comprehensive GAF of 
52 for rating purposes.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

Based on these two examinations, the Veteran most 
appropriately fits the criteria for the 50 percent rating.  
The evidence that supports this is the fact that the Veteran 
exhibits relatively few psychiatric symptoms and is able to 
function occupationally and socially, despite his psychiatric 
disorder.  The Veteran demonstrated few psychiatric symptoms 
such as depressed mood, anxiety, difficulty sleeping and 
hypervigilance.  However, his thought processes, judgement, 
insight, and impulse control were all normal.  He was 
oriented and demonstrated no psychotic symptoms illustrative 
of a severe disorder.  The Veteran reported being married for 
over thirty years and having relationships with his two adult 
children.  The Veteran reported very few other social 
contacts and a severe distrust of other people.  This 
demonstrates a moderate to serious social impairment.  The 
Veteran reported being steadily employed since service 
however changing jobs multiple times due to conflicts with 
supervisors.  This also demonstrates a moderate to serious 
impairment.   The 50 percent rating is appropriate for a 
moderate to serious social and occupational impairment.  This 
rating is also supported by the assigned GAF scores of 46-52.

The Veteran's symptoms are not severe enough to warrant a 
still higher 70 percent rating.  As the Veteran is able to 
maintain employment and maintain a few relationships, his 
social and occupational functioning would be above the level 
necessary for the higher 70 percent rating.  Also as he 
experienced relatively few psychiatric symptoms and did not 
have illogical speech, suicidal ideation, obsessional 
rituals, continuous panic or impaired impulse control the 
higher rating is not appropriate.

Therefore, the higher 50 percent rating is more appropriate 
for the Veteran's moderate to serious social and occupational 
impairments since the date of service connection.  As he has 
never met the criteria for a rating higher than 50 percent, 
there is no basis to stage his rating under Fenderson.

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 50 
percent for the Veteran's PTSD contemplates the Veteran's 
symptoms, referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
PTSD has caused marked interference with his employment - 
meaning above and beyond that contemplated by his schedular 
rating, or required frequent periods of hospitalization so as 
to render impractical the application of the regular 
schedular standards.  See Thun. 

Moreover, the Veteran reported being consistently employed 
despite his PTSD.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  Indeed, 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  So the Board does 
not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective June 9, 2003, an initial 50 
percent rating for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


